Exhibit 99.3 PRO FORMA VALUATION UPDATE REPORT WEST END INDIANA BANCSHARES Richmond, Indiana PROPOSED HOLDING COMPANY FOR: WEST END BANK Richmond, Indiana Dated As Of: September 23, 2011 Prepared By: RP® Financial, LC. 1100 North Glebe Road Suite 1100 Arlington, Virginia22201 RP®FINANCIAL, LC. Serving the Financial Services Industry Since 1988 September 23, 2011 Board of Directors West End Bank, S.B. West End Bancshares, Inc. West End Bank, MHC 34 South Seventh Street Richmond, Indiana47374 Members of the Board of Directors: At your request, we have completed and hereby provide an updated independent appraisal (the “Update”) of the estimated pro forma market value of the common stock to be issued by the newly formed West End Indiana Bancshares, Inc., Richmond, Indiana (the “Company”). This updated appraisal is furnished pursuant to the requirements of the Code of Federal Regulations and has been prepared in accordance with the “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization”, originally promulgated by the Office of Thrift Supervision (“OTS”), and applicable regulatory interpretations thereof.Such Valuation Guidelines are relied upon by the Federal Reserve Board (“FRB”), the Federal Deposit Insurance Corporation (“FDIC”) and the Indiana Department of Financial Institutions (“DFI”) in the absence of separate written valuation guidelines.Our original appraisal report, dated June 10, 2011 (the “Original Appraisal”), is incorporated herein by reference.As in the preparation of our Original Appraisal, we believe the data and information used herein is reliable; however, we cannot guarantee the accuracy and completeness of such information. The Board of Directors of West End Bank, MHC, (the “MHC”), West End Bancshares, Inc. and West End Bank, S.B., Richmond, Indiana (collectively referred to as “West End” or the “Bank”), adopted the plan of conversion on June 24, 2011, incorporated herein by reference.As a result of the conversion, the MHC will be succeeded by a Maryland corporation with the name of West End Indiana Bancshares, Inc. (the “Company”), a newly formed Maryland corporation.Pursuant to the Plan of conversion, the Company will offer 100% of its common stock in a subscription offering to Eligible Account Holders, tax-qualified employee benefit plans including the Employee Stock Ownership Plan (the “ESOP”), Supplemental Eligible Account Holders and Other Members, as such terms are define for purposes of applicable federal regulatory guidelines governing mutual-to-stock conversions.To the extent that shares remain available for purchase after satisfaction of all subscriptions received in the subscription offering, the shares may be offered for sale to members of the general public in a community offering and/or a syndicated community offering.Going forward, the Company will own 100% of the Bank’s stock, and the Bank will initially be the Company’s sole subsidiary.A portion of the net proceeds received from the sale of the common stock will be used to purchase all of the then to be issued and outstanding capital stock of the Bank and the balance of the net proceeds will be retained by the Company. Washington Headquarters Three Ballston Plaza
